 

 



Exhibit 10.2

 

 



Revised Media Advertising Agreement

 

This Revised Agreement (the “Agreement”) is made this July 1, 2016 (the
“Execution Date”), by and between AI & J Media INC. Located at 48 Wall Street,
11th Floor, New York, New York 10005 hereinafter sometimes referred to as
Consultant and Protea Biosciences Group, Inc. located at 955 Hartman Run Road,
Morgantown, WV 26507 hereinafter sometimes referred to as the Company.

 

WHEREAS, Consultant is a media company which specializes in assisting companies
identify the proper media outlets which allow companies to disseminate
information about their business plan. AI & J Media INC. does not and will not
promote said company. The Consultant is strictly a media agent for advertising.

 

WHEREAS, the Company, its subsidiaries, affiliates, directors, representatives
and clients, collectively referred to as the Company, desires to have Consultant
identify and arrange meeting(s) with advertising sources for Protea Biosciences
Group, Inc.

 

WHEREAS, the Company desires to retain Consultant for the purposes of consulting
with the Company for potential sources of media in addition to making strategic
advertising introductions.

 

WHEREAS, Consultant is willing to accept the Company as a client.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

 

1.ENGAGEMENT: Consulting services (the “Services”) consist of the following:
Consultant will introduce the Company to potential sources of media, marketing
agreement(s) and/or other strategic alliances which may benefit the Company in
the performance of implementing its business plan(s), including but not limited
to radio and television media spots; various media publications; and internet
podcasts.

 

2.TIME OF PERFORMANCE: The Services to be performed under this Agreement shall
commence upon execution of this Agreement and shall continue until completion,
which is generally expected to (90) ninety days.

 

3.COMPENSATION TO BE PAID BY THE COMPANY: The Company agrees to pay a fee to
Consultant for the Services described herein and pay for work performed on
behalf of the Company in the form of cash and/or common stock as agreed by the
parties. Said fees are payable as follows:

 

i.$29,000 due in cash upon execution of this Agreement, to be paid in equal
biweekly payments

 

ii.$28,000 due in cash 30 days from the Execution Date, to be paid in equal
biweekly payments

 

iii.$28,000 due in cash 60 days from the Execution Date, to be paid in equal
biweekly payments

 

iv.300,000 restricted PRGB shares due at Execution Date,

 



 

 

 

All cash payments shall be made by wire transfer as follows:

Account Name: AI & J Media, Inc.

Bank:

ABA No.:

Account No.:

 

4.LIMITATION OF LIABILITY: If Consultant fails to perform its duties under the
Agreement, its entire liability to the Company shall not exceed the amount of
compensation Consultant has received from the Company. The company's entire
liability under this contract shall not exceed the payment in cash.

 

5.CONFIDENTIALITY/NONDISCLOSURE/NON-CIRCUMVENTION:

 

i.Until such time as the same may become publicly known, Consultant agrees that
any information of a confidential nature will not be revealed or disclosed to
any person or entity, except in the performance of this Agreement, and upon
written request of the Company all materials provided by the Company will be
returned to the Company.

 

6.NOTICES: All notices hereunder shall be in writing and addressed to the party
at the address herein set forth, or at such other address as to which notice
pursuant to this section may be given, and shall be given by personal delivery,
by certified mail, express mail, or national overnight courier services. Notices
will be deemed given upon the earlier of the actual receipt or three (3)
business days after being mailed or delivered to such courier service.

 

Notices shall be addressed to Consultant at:

AI & J Media INC.

48 Wall Street, 11th Floor

New York, NY 10005

 

Notices shall be addressed to Company at:

Protea Biosciences Group, Inc.

955 Hartman Run Road

Morgantown, WV 26507

 

Any notices to be given hereunder will be effective if executed by and sent by
the attorneys for the parties giving such notice, and in connection therewith
the parties and their respective counsel agree that in giving such notice such
counsel may communicate directly in writing with such parties to the extent
necessary to giving such notice.

 

7.SEPARABILITY: If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision, to the extent
invalid, illegal or unenforceable, and provided that such provision is not
essential to the transaction provided for by this Agreement, shall not affect
other provisions hereof, and the Agreement shall be construed as if such
provision had been contained herein.

 

8.MISCELLANEOUS:

 



i.Governing Law: This Agreement shall be governed by the laws of the State of
New York, New York County, and of the United States District Court for the
Southern District of New York for any lawsuits, actions or other proceedings
arising out of or relating to this Agreement and agree not to commence any such
lawsuit, action or other proceeding except in such courts. The Company and the
Consultant further agree that service of any process, summons, notice or
document by mail, return receipt requested, to the address of such party set
forth above shall be effective service of process for any lawsuit, action or
other proceeding brought against such party in any such court. The Company and
the Consultant hereby irrevocably and unconditionally waive any objection to the
laying of venue of any lawsuit, action or other proceeding arising out of or
relating to this Agreement in the courts of the State of New York, New York
County, and of the United States District Court for the Southern District of New
York, and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such lawsuit, action or other
proceeding brought in any such court has been brought in an inconvenient forum;

 



 

 

 

ii.Currency: In all instances, references to dollars shall be deemed to be
United States dollars;

 

ii.Multiple Counterparts: This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original. It shall be necessary
that each part execute each counterpart.

 

iv.Amendment. This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

 

Executed as a sealed instrument as of the day and year first above written.

 



AI & J Media INC.               By: /s/ Alexander Antonopoulos     Alexander
Antonopoulos, Duly Authorized Signatory         Protea Biosciences Group, Inc.  
      By: /s/ Stephen Turner     Stephen Turner, Chief Executive Officer        

 

 

 

 



 

 

